      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,
                                                              Case No. 2:19-cv-2147-JWL-JPO
                               Plaintiff,
                                                              Hon. John W. Lungstrum
 v.
                                                              Magistrate Judge James P. O’Hara
 CREDIT LAW CENTER, LLC a/k/a
 THOMAS ANDREW ADDLEMAN LLC,                                  Jury Trial Demanded
 d/b/a CREDIT LAW CENTER, and
 THOMAS ADDLEMAN a/k/a TOM
 ADDLEMAN,

                               Defendants.

                  DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                 RULE 12(b)(1) AND 12(b)(6) MOTION TO DISMISS
            PLAINTIFF’S CLASS ACTION COMPLAINT WITH PREJUDICE

       Defendants Credit Law Center, LLC a/k/a Thomas Andrew Addleman, LLC, d/b/a Credit

Law Center and Thomas Addleman (together, “CLC”) respectfully submit this reply brief in

further support of their Rule 12(b)(1) and 12(b)(6) motion to dismiss the Class Action Complaint

of Mark Ensminger (“Plaintiff”) with prejudice.

I.     COUNTS I-IV SHOULD BE DISMISSED FOR LACK OF STANDING.

       A.      Plaintiff fails to allege a concrete injury in Count I.

       Count I alleges that CLC “charged Plaintiff and the putative class money prior to fully

performing any credit repair services on their behalf” in violation of Section 1679b(b) of CROA.

(Compl., ¶ 45.) In its Memorandum of Law in Support of its Motion to Dismiss (“Mem.”), CLC

established that Plaintiff cannot satisfy the “concrete injury” requirement for Article III standing

to bring this claim because Plaintiff does not (and cannot) allege that he did not receive the services

that he paid for. (Mem. at 4-5.) Plaintiff does not dispute this.
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 2 of 17




       Instead, Plaintiff argues that he suffered a concrete injury because “CLC imposed a pre-

charge of $300.00 that he did not owe” because CLC allegedly assessed the charge “in violation

of CROA, thus voiding any contract.” (Resp. at 9-10.) This post hoc effort to rehabilitate

Plaintiff’s deficient allegations fails for three reasons. First, nowhere in the Complaint does

Plaintiff allege that he did not owe the $300.00 that he paid CLC. Plaintiff’s Response simply

makes that allegation up out of whole cloth. (Compare Resp. at 9 (stating “[f]irst, and most

obviously, CLC imposed a pre-charge of $300.00 that [Plaintiff] did not owe,” and citing to

paragraph 33 of the Complaint) with Compl., ¶ 33 (alleging only “Defendants demanded, and

Plaintiff and [sic] paid $300.00 within seven days of entering into the Engagement Agreement”).)

       Second, the contention is a meaningless tautology. The reverse engineered concrete injury

described in the Response is that Plaintiff paid $300.00 he did not owe because CLC violated the

statute by pre-charging him $300.00. (See Resp. at 9-10.) Again, there is no allegation that

Plaintiff received anything less than what he paid for – the Response simply contends that Plaintiff

was injured because the charge (allegedly) violated CROA. (See id.) But as CLC noted in its

opening brief, this identifies the alleged violation, it does not identify the concrete injury that

Plaintiff suffered as a result. And “Article III standing requires a concrete injury even in the

context of a statutory violation.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Plaintiff

cites to one unreported decision from the Eastern District of Michigan that purports to hold

otherwise, (Resp. at 15-16), but it pre-dates Spokeo by eleven years, runs directly counter to

Spokeo’s holding, and is therefore unpersuasive. Compare Asmar v. Benchmark Literacy Group,

Inc., No. 04-70711, 2005 WL 2562965, at *9 (E.D. Mich. Oct. 11, 2005) (holding that pre-charging

customers is prohibited under CROA and therefore constitutes an injury in fact) with Spokeo, 136

S. Ct. at 1549 (“Congress’ role in identifying and elevating intangible harms does not mean that a


                                                 2
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 3 of 17




plaintiff automatically satisfies the injury-in-fact requirement whenever a statute grants a person a

statutory right and purports to authorize that person to sue to vindicate that right”…some statutory

violations “result in no harm”).

       Finally, as set forth in Section II(A), infra, the Engagement Agreement controverts

Plaintiff’s allegation that he was charged before any service was fully performed. For these

reasons and the reasons set forth in CLC’s opening brief, because Plaintiff does not (and cannot)

identify any concrete harm that he suffered as a result of CLC’s alleged violation of Section

1679b(b) of CROA, Plaintiff does not have standing to bring Count I of the Complaint, and it

should be dismissed with prejudice. (Mem. at 4-5.)

       B.      Plaintiff fails to allege a concrete injury in Counts II and III.

       Count II alleges that the Engagement Agreement did not provide Plaintiff with certain

CROA-mandated disclosures in a “separate document,” as required by the statue. (Compl., ¶¶ 50-

51.) In its opening brief, CLC established that Plaintiff does not have standing to bring Count II

because Plaintiff does not (and cannot) allege that he suffered any concrete injury as a result of

CLC’s (alleged) failure to present the disclosure to him in a “separate document.” (Mem. at 5-6.)

The absence of any allegation of concrete injury is not surprising because the documents attached

to the Complaint make plain that Plaintiff did receive the disclosure in a “separate document,” and

that he acknowledged his receipt of the disclosure by signing it. (Mem. at 10-11; infra at 11-12.)

Plaintiff does not dispute any of this.

       Instead, Plaintiff cites case law purporting to establish that Plaintiff’s allegation that CLC

did not provide the disclosure “in the manner” required by the statute is sufficient to allege

standing. (Resp. at 10-15.) None of these cases support Plaintiff’s position, however, because all

of them involved claims that a required disclosure actually was not provided, or that the plaintiff


                                                 3
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 4 of 17




was given false or misleading information. See, e.g., Havens Realty Corp. v. Coleman, 455 U.S.

363, 373-74 (1982) (plaintiff alleged the defendant provided false, misleading, or deceptive

information); Taylor v. Timepayment Corp., No. 3:18-CV-378, 2019 WL 1449622, at *7 (E.D. Va.

Mar. 31, 2019) (same); Cooper v. Stephen Bruce & Assocs., No. CIV-18-487-R, 2019 WL 97826,

at *4 (W.D. Okla. Jan. 3, 2019) (same); May v. GC Services Ltd. Partnership, 897 F. 3d 747, 757

(6th Cir. 2018) (same); Church v. Accretive Health, Inc., 654 Fed. Appx. 990, 994-95 (11th Cir.

2016) (plaintiff alleged that the defendant failed to provide the required disclosures at all, not

simply that the disclosures were provided in the incorrect manner); Meyer v. Fay Servicing, LLC,

No. 2:19-CV-88-FtM-38UAM, 2019 WL 2009378, at *1, 3 (M.D. Fla. May 7, 2019) (same);

Banks v. Cent. Refrigerated Servs., No. 2:16-CV-356-DAK, 2017 WL 1683056, at *4 (D. Utah

May 2, 2017) (same); Thomas v. FTS USA, LLC, 193 F. Supp. 3d 623, 634 (E.D. Va. 2016) (same).

These cases also are distinguishable because, unlike Plaintiff here, the plaintiffs in those cases sued

under consumer protection statutes that provide for the recovery of statutory damages, whereas

CROA does not and instead requires that the Plaintiff suffer actual damages.

       Here, the documents attached to the Complaint make plain that Plaintiff did receive the

required disclosure. Plaintiff also does not and cannot allege that the information provided to him

was false or that he was misled in any way. Alleging a violation of CROA’s “stand-alone

requirement,” i.e., the statute’s mandate “that the disclosure appear on its own page,” is to allege

“nothing more than a bare procedural violation.” See Casillas v. Madison Avenue Associates, Inc.,

No. 17-3162, --- F. 3d ---, 2019 WL 2353211, at *3-4 (7th Cir. June 4, 2019) (citing Groshek v.

Time Warner Cable, Inc., 865 F. 3d 884 (7th Cir. 2017). For such alleged violations, Article III

standing requires allegations as to the harm caused as a result, such as, for example, an allegation

that “the improper format caused [the plaintiff] to misunderstand the disclosure.” See id. In


                                                  4
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 5 of 17




contrast, Plaintiff’s Complaint does no more than speculate that a “properly provided” disclosure

“could have helped” Plaintiff in some unspecified way. (See Compl., ¶ 55.) The Supreme Court

has made clear that such speculation is insufficient to allege standing. See Spokeo, 136 S. Ct. at

1548 (alleged injury must be “actual or imminent, not conjectural or hypothetical”).) The Court

should therefore dismiss Count II with prejudice for lack of standing.

        Similarly, Count III alleges that the Engagement Agreement did not provide Plaintiff with

a CROA-mandated notice of cancellation right. (Compl., ¶¶ 58-60.) Plaintiff does not allege that

he did not receive the notice of cancellation right, that he was not aware of his cancellation right,

or that he would have exercised his cancellation right but for CLC’s alleged violation. Rather,

Plaintiff alleges that certain text was not in bold font, that the Engagement Agreement omitted a

sentence specifically directing the reader to the notice, and that the notice was “buried at the end

of ten pages of various documents and agreements.” (See Compl., ¶¶ 62-64.) As for a concrete

injury that Plaintiff suffered as a result of this purported violation, Plaintiff again merely speculates

that the “information, if properly provided, could have helped Plaintiff and the putative class avoid

entering this otherwise violative contract.” 1 (Id. at ¶ 67.)

        Again, Plaintiff does not dispute any of this. Instead Plaintiff relies on the same litany of

inapposite case law involving plaintiffs who were either actually deprived of a required disclosure,

or who were given false or misleading information. (Supra at 3-4.) As set forth above, these cases

are inapplicable here because the documents attached to the Complaint demonstrate that Plaintiff




1
  As set forth in CLC’s opening brief, this allegation, aside from being inadequate speculation, is
non-sensical on its face. Although Plaintiff repeats it in his Response, he fails to explain how
knowledge of his cancellation right could have helped Plaintiff “avoid entering this otherwise
violative contract.” To the contrary, a cancellation right is an incentive to enter a contract, not a
reason to “avoid” it.
                                                 5
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 6 of 17




was notified of his cancellation right, and there is no allegation that Plaintiff was provided false

information or was misled in any way. Even if Plaintiff’s allegations in Counts II and III were

true, and even if they did amount to a procedural, technical violation of CROA, Plaintiff still must

allege that he suffered a concrete injury as a result of the violation if he is to have standing to bring

the claims. See Spokeo, 136 S. Ct. at 1549 (“Article III standing requires a concrete injury even

in the context of a statutory violation”); see also Casillas, 2019 WL 2353211, at *3-4 (in claim for

failure to disclose statutory rights, Article III standing requires allegations as to the harm that

would have been averted had the disclosure procedure been followed).

        Mischaracterizing the Spokeo decision and citing only to its Syllabus, Plaintiff protests that

“Spokeo confirms the violation of a statute, by itself, also can be a concrete harm.” (Resp. at 9.)

It is true that, pointing to two decisions in which a plaintiff was unable to obtain certain information

that had been designated by statute to be public and subject to disclosure, the Spokeo Court

acknowledged that a statutory violation “can be sufficient in some circumstances to constitute an

injury in fact.” Id. at 1549. “In other words,” the Court continued, “a plaintiff in such a case need

not allege an additional harm beyond the one Congress has identified.” Id. (emphasis in original.)

That reasoning is inapplicable here, however, where there is no allegation that Plaintiff was unable

to obtain information he was entitled to, and Plaintiff does not and cannot allege that he failed to

receive the information CLC was required to provide at the time CLC was required to provide it.

        Plaintiff “cannot satisfy the demands of Article III by alleging a bare procedural violation.”

Spokeo, 136 S. Ct. at 1550; Casillas, 2019 WL 2353211, at *3-4. He must still allege a “concrete

injury,” because “[a] violation of one of the [statute’s] procedural requirements may result in no

harm.” Spokeo, 136 S. Ct. at 1550. Plaintiff does not allege that the purported technical violations

caused him to overlook or misapprehend his rights in any way, and he certainly does not allege


                                                   6
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 7 of 17




that he would have done anything differently but for the purported violation. To the contrary, the

absence of any concrete injury alleged in the Complaint makes plain that these purported technical

violations “result[ed] in no harm.” See id. Indeed, Plaintiff offers only vague speculation that the

“properly provided” disclosure “could have helped” him in some unspecified way. (Compl., ¶¶

55, 67.) Spokeo has made clear that this is insufficient, and because Plaintiff fails to allege any

concrete injury, Counts II and III should be dismissed with prejudice for lack of standing.

        C.      Plaintiff fails to allege a concrete injury in Count IV.

        Count IV alleges that CLC breached its fiduciary duty to Plaintiff by engaging in the

purported CROA violations set forth in Counts I-III. In its opening brief, CLC established that

Plaintiff failed to identify any injury that he suffered as a result of the purported breach of fiduciary

duty, and that Count IV should therefore be dismissed for lack of standing. (Mem. at 7-8.) Plaintiff

attempts to dispute this by directing CLC and the Court Paragraph 75 of the Complaint and the

“allegation that CLC breached its fiduciary duty by ‘accepting payment for credit repair services

before such services were fully performed.’” (Resp. at 16 (citing Compl., ¶ 75.)

        This allegation, however, simply identifies the violation about which Plaintiff complains.

It does not identify the concrete injury required for Article III standing. Plaintiff then argues in

conclusory fashion that “[r]eference to CLC’s $300.00 unlawful pre-charge is indisputably [an]

allegation of an injury in fact.” (Resp. at 16.) But whatever Plaintiff may want CLC and the Court

to infer from the allegations in Count IV, the law requires him to “clearly allege facts

demonstrating each element [of standing].” See Spokeo, 136 S. Ct. at 1547 (internal citations

omitted). Save for Plaintiff’s inadequate allegation that he has “suffered damages,” (which

Plaintiff’s Response does not attempt to defend), Plaintiff identifies no injury as a result of CLC’s




                                                   7
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 8 of 17




purported breach of fiduciary duty whatsoever. (See Compl., ¶¶ 76, 70-75.) Count IV should be

dismissed with prejudice for lack of standing

       Finally, Count IV should also be dismissed for lack of subject matter jurisdiction. Plaintiff

failed to allege the Court’s pendant jurisdiction (or its statutory equivalent, 28 U.S.C. § 1367(a))

in the Complaint, and he has therefore failed to allege this Court’s jurisdiction over Count IV. (See

Compl., ¶ 9.) Moreover, even if the Court were to exercise supplemental (i.e., pendant) jurisdiction

over Count IV sua sponte, Count IV should still be dismissed for lack of subject matter jurisdiction

if the Court dismisses Counts I-III for lack of standing and/or failure to state a claim. See United

Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966) (where all federal claims are

dismissed before trial, the state claims should be dismissed as well); Tarshik v. Kansas, No. 08-

4058-SAC, 2008 WL 4489789, at *7 (D. Kan. Sept. 30, 2008) (same). Plaintiff does not dispute

this. (See Resp. at 16.)

II.    COUNTS I-IV SHOULD ALSO BE DISMISSED FOR FAILURE TO STATE A CLAIM.

       Plaintiff repeatedly (and falsely) asserts that CLC “concedes” or “does not dispute”

numerous allegations in the Complaint. 2 (See, e.g., Resp. at 5, 17, 19, 24.) Plaintiff’s assertion is

incorrect, and, as CLC expressly stated in its opening brief, CLC accepts Plaintiff’s well-pleaded




2
  For instance, Plaintiff falsely asserts “[i]mportantly, CLC does not dispute that services under its
agreement were not fully performed at the time it received [the] $300.00 payment, nor does (or
could) the agreement (executed in advance) suggest otherwise.” (Resp. at 17 (emphasis in
original).) It is self-evident that Plaintiff has no basis to make this assertion given that the parties
are at the motion to dismiss stage of the litigation, and, other than accepting Plaintiff’s allegations
as true for purposes of its Motion, CLC has not admitted (or failed to dispute) anything. Further,
CLC does dispute Plaintiff’s false allegation that services under its agreement were not fully
performed at the time that CLC received Plaintiff’s $300.00 retainer. Indeed, Plaintiff’s facially
false contention that the Engagement Agreement “does not” suggest otherwise is belied by the
incontrovertible fact that the retainer was not provided to CLC until seven days after Plaintiff
executed the Engagement Agreement. (Compare Resp. at 17 with Engagement Agreement,
attached as Exhibit 1 to CLC’s Memorandum, at Sec. V, page 3.)
                                                    8
      Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 9 of 17




allegations as true (as it must under the Federal Rules) only for purposes of its Motion to Dismiss.

(Mem. at 2, n.1)

       A.      Count I fails to state a claim because the Engagement Agreement controverts
               Plaintiff’s allegation that he was charged before any service was fully
               performed.

       In its opening brief, CLC established that the documents attached to the Complaint

controvert Plaintiff’s allegation that CLC “charged [him] money prior to fully performing any

credit repair services on [his] behalf” in violation of Section 1679b(b) of CROA. (Mem. at 8-10;

see also Brokers’ Choice of America, Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1105 (10th Cir.

2017) (in deciding a 12(b)(6) motion, “if there is a conflict between the allegations in the complaint

and the content of the attached exhibit, the exhibit controls”).) Plaintiff does not dispute that,

under the Engagement Agreement, Plaintiff agreed that he would pay CLC up to $300.00 on April

7, 2015 (35 days after he entered into the Engagement Agreement) for services rendered as of that

date. (See Engagement Agreement, attached as Exhibit 1 to CLC’s Memorandum, at Sec. V, page

3.) Nor does Plaintiff dispute that his Client Information Sheet with CLC confirms that the “First

Pull Date” of funds against Plaintiff’s retainer did not occur until April 7, 2015. (See Client

Information Sheet, attached as Exhibit 2 to CLC’s Memorandum.)

       Instead, Plaintiff argues that there is no distinction between the retainer collected from

Plaintiff seven days after entering into the Engagement Agreement (see Mem. Ex. 1 at Sec. V, p.

3) and charging or receiving consideration for the performance of services, see 15 U.S.C. §

1679b(b). The Court should reject Plaintiff’s effort to strip the contractual terms of their meaning.

As an initial matter, even if the retainer did trigger the requirements of Section 1679b(b), the

Engagement Agreement expressly states that CLC would, among other services, review

correspondence provided to it by Plaintiff, and collect and review information regarding Plaintiff’s


                                                  9
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 10 of 17




circumstances and goals. (Mem. Ex. 1 at Sec. II.) Plaintiff ignores this contractual language and

does not (and cannot) allege that these services were not fully performed in the period following

his execution of the Engagement Agreement and prior to providing the retainer to CLC.

       In addition, the Engagement Agreement makes clear that the retainer was provided by

Plaintiff and held as a credit that would be returned at Plaintiff’s request, less any amounts owed

to CLC for additional services already rendered up to that point. (See Mem. Ex. 1 at Sec. V

(providing that Plaintiff will be charged only for services rendered no earlier than 35 days after the

contract date, and that, upon request, any portion of the retainer not owed for services rendered

prior to the “35 day mark” will be returned to Plaintiff).) The plain terms of the contract controvert

Plaintiff’s allegation that CLC violated Section 1679b(b).

       Plaintiff then cites to Rannis v. Fair Credit Lawyers, Inc., 489 F. Supp. 1110 (C.D. Cal.

2007) and asserts that “[a]s here, the attorney-defendants in Rannis argued that their services were

‘within the course and scope of the practice of law and not as a credit repair organization.’” (Resp.

at 18.) But CLC makes no such argument and has accepted as true (for purposes of this Motion

only) Plaintiff’s allegation that it is a credit repair organization. In any event, the Rannis court’s

discussion regarding whether a law firm can be properly understood as a credit repair organization

is wholly inapposite. Plaintiff then goes on to argue that “[i]t does not matter” that the purported

“charge” is in fact a “retainer” under the Engagement Agreement, but he cites no authority for this

contention. (See id.)

       In deciding CLC’s motion, the Court should determine the legal effect of the Engagement

Agreement “by its terms rather than by the allegations of the pleader.” Brokers’ Choice, 861 F.3d

at 1105.   The imprecise construction of the Engagement Agreement implicit in Plaintiff’s




                                                 10
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 11 of 17




allegations should be rejected. For all of these reasons, Count I does not (and cannot) state a claim

and should be dismissed with prejudice.

       B.      Count II fails to state a claim because the documents attached to the Complaint
               controvert Plaintiff’s allegation that he was not provided with certain CROA
               disclosures in a separate document.

       Count II alleges that CLC failed to provide Plaintiff with a CROA-mandated disclosure “as

a separate document.” (Compl., ¶¶ 49-51, 54.) CLC established that the documents attached to

the Complaint controvert this allegation. (Mem. at 10-11.) Indeed, Plaintiff admits that the

electronic envelope that CLC provided to him was “comprised of eight distinct agreements,”

including the CROA disclosure. (See Compl., ¶ 51; see also id. at ¶ 64 (admitting that the

electronic envelope consisted of “various documents and agreements”).) Plaintiff now insists that

these “various” and “distinct” agreements were somehow “merged,” (Resp. at 20 (emphasis in

original), but that allegation appears nowhere in the Complaint and defies common sense.

       CROA requires that the disclosure “shall be provided as a document which is separate from

any written contract or other agreement” provided to the consumer. See 15 U.S.C. § 1679c. The

documents attached to the Complaint make clear that CLC provided the disclosure to Plaintiff

printed on its own, separate page, apart from the Engagement Agreement. (See “Credit Repair

Organizations Act” Disclosure Statement, attached as Exhibit 3 to CLC’s Memorandum.) CROA

does not require that a credit repair organization mail the CROA disclosure to its prospective

customers in a separate package or envelope (whether in electronic or paper format). See 15 U.S.C.

§ 1679c. Although Plaintiff now argues that the absence of such a requirement in the statute is

“beside the point,” (Resp. at 21), it is the very requirement that Plaintiff is asking the Court to

create and enforce. Plaintiff’s argument is contrary to the plain language of the statute, and it




                                                 11
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 12 of 17




ignores the separate, “distinct” disclosure that Plaintiff received from CLC and signed. For all of

these reasons, Count II does not (and cannot) state a claim and should be dismissed with prejudice.

        C.      Count III fails to state a claim because the documents attached to the
                Complaint controvert Plaintiff’s allegation that he was not provided with
                notice of his cancellation right.

        Count III alleges that CLC “deprived Plaintiff and the putative class of their right to

information; specifically due notice of their cancellation rights under CROA.” (Compl., ¶ 61.)

However, the Engagement Agreement and the separate “Notice of Cancellation” form controvert

this allegation.   (Mem. at 11-12; see also Mem. Ex. 1 at Signature Page; CLC Notice of

Cancellation form, attached as Exhibit 4 to CLC’s Memorandum.) As Plaintiff admits, the

following statement appears immediately below the space reserved for Plaintiff’s signature in the

Engagement Agreement: “You may cancel this contract, without penalty or obligation, at any time

before midnight of the 3rd day which begins after the date the contract is signed by you.” (Resp.

at 22; Mem. Ex. 1 at Signature Page.) And a form “Notice of Cancellation” was included with the

documents (10 pages in total) provided to Plaintiff. (Mem. Ex. 4.) These documents make clear

that Plaintiff was notified of his cancellation right.

        Nevertheless, Plaintiff argues that he should be permitted to litigate a class action simply

because the text did not appear in bold font. (Resp. at 21.) There is no allegation, however, that

Plaintiff overlooked the statement (located immediately below his signature) because it was

insufficiently conspicuous. Plaintiff also argues that the absence of an additional sentence

specifically directing him to the notice “preclude[d]” Plaintiff from finding the more detailed

disclosure of his rights. (Resp. at 22.) This argument is facially absurd and untenable in light of

the documents actually provided to him by CLC. First, the allegation appears nowhere in the

Complaint. Indeed, Plaintiff does not allege that he was “precluded” from doing anything.


                                                  12
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 13 of 17




Second, the “more detailed disclosure of his rights” appeared on its own page, conspicuously titled

“Notice of Cancellation,” and was one of only ten pieces of paper provided to Plaintiff. Plaintiff

does not allege or otherwise explain how the absence of the directive to “see the attached notice

of cancellation form” somehow precluded him from seeing the two Notice of Cancellation forms

that he admits were provided to him. For all of these reasons, Count III does not (and cannot) state

a claim and should be dismissed with prejudice.

       D.      Count IV fails to state a claim because the Engagement Agreement controverts
               Plaintiff’s CROA allegations, and Plaintiff has not adequately alleged any
               breach or damages.

       Count IV alleges that, by engaging in the purported CROA violations claimed in Counts I-

III, CLC also breached its fiduciary duty to Plaintiff. Four elements must be satisfied to have an

actionable claim for breach of fiduciary duty: (1) the existence of a fiduciary relationship; (2) a

duty arising out of the fiduciary relationship; (3) a breach of that duty; and (4) damages

proximately caused by the breach of duty. CoBank, ACB v. Reorganized Farmers Cooperative

Ass’n, 334 F. Supp. 2d 1273, 1277 (D. Kan. 2004) (“[d]amages are an essential element of a breach

of fiduciary duty claim”).

       CLC established that Plaintiff has not sufficiently pleaded the second, third and fourth

elements of his claim for several reasons. (Mem. at 12-13.) In addition to the deficiencies set

forth above regarding Counts I-III (on which Plaintiff admits his fiduciary duty claim turns),

Plaintiff: (1) fails to identify the fiduciary duty that he believes CLC breached; (2) fails to allege

how the purported CROA violations constituted such a breach; and (3) fails to allege damages

proximately caused by the alleged breach. (Mem. at 12-13.) Plaintiff’s Response is wholly non-

responsive to all three of these deficiencies.




                                                 13
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 14 of 17




       First, rather than identify the fiduciary duty that Plaintiff believes CLC breached, Plaintiff

simply reiterates the non-controversial principle that “inherent within this fiduciary relationship

are the duties of loyalty, integrity, candor, and good faith,” and that these duties “emanate from

the attorney client relationship.” (Resp. at 23-24.) Plaintiff persists in failing to identify which of

these duty was breached. All of them? One of them? CLC is entitled to know, and Plaintiff is not

at liberty to hide the ball. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (adequately stating a

claim requires “more than an unadorned, the-defendant-unlawfully-harmed-me accusation”).

       Second, rather than identify how the purported CROA violations in Counts I-III constitute

breaches of fiduciary duty, Plaintiff simply reiterates his CROA allegations, asserting that CLC

violated CROA by “among other things, accepting payment for credit repair services before such

services were fully performed.” (Resp. at 23.) But this allegation, even if true (and it is not), does

not constitute a breach of fiduciary duty. Plaintiff does not and cannot allege that CLC failed to

provide the services that he paid for. There is no allegation that the purported CROA violations

resulted in self-dealing or some other conflicted relationship that CLC improperly benefited from,

and there is no allegation of any misrepresentation (fraudulent or otherwise) on CLC’s part.

       Finally, rather than identify any allegations of damages proximately caused by the alleged

breach of fiduciary duty, Plaintiff simply states that his damages were “sufficiently alleged as set

out in Section IV, supra.” (Resp. at 24.) Section IV of Plaintiff’s Response is eleven pages long

and only one paragraph purports to address damages proximately caused by CLC’s alleged breach

of fiduciary duty. (See Resp. at 16.) Specifically, Plaintiff asserts that he alleged “that CLC

breached its fiduciary duty by ‘accepting payment for credit repair services before such services

were fully performed.’” (Resp. at 16 (citing Compl., ¶ 75).) But this allegation simply reiterates

in conclusory fashion Plaintiff’s contention that the purported CROA violation alleged in Count I


                                                  14
       Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 15 of 17




also constituted a breach of fiduciary duty. Plaintiff’s bare insistence that this allegation somehow

pleads damages proximately caused by the breach of fiduciary duty because “[r]eference to CLC’s

$300.00 unlawful pre-charge is indisputably allegation [sic] of an injury in fact,” (Resp. at 16), is

insufficient on its face.

        Plaintiff apparently would have the Court and CLC infer from Paragraph 75 of the

Complaint that CLC’s alleged breach of fiduciary duty caused him to suffer damages in the amount

of $300.00. (See Resp. at 16, 24.) Yet Paragraph 75 of the Complaint does not assert that Plaintiff

was damaged at all. Indeed, further underscoring the inadequacy of Plaintiff’s fiduciary duty

damages allegations, the only reference to damages in Count IV is Plaintiff’s bare, conclusory

allegation that “[a]s a direct and proximate result of Defendants’ breaches of fiduciary duties owed

to Plaintiff and members of the class, Plaintiff and the class members have suffered damages.”

(Compl., ¶ 76.) But “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice” to state a claim, and conclusory allegations “are not entitled

to the assumption of truth.” Iqbal, 556 U.S. 679-80; see also CoBank, 334 F. Supp. 2d at 1277

(“[d]amages are an essential element of a breach of fiduciary duty claim”). For all of these reasons,

Count IV does not (and cannot) state a claim and should be dismissed with prejudice.

III.    PLAINTIFF’S REQUEST      FOR   LEAVE   TO   FILE   AN   AMENDED COMPLAINT SHOULD BE
        DENIED.

        To the extent that the Court grants CLC’s motion, it should be with prejudice to Plaintiff

filing an amended complaint. For the reasons set forth above, any effort on Plaintiff’s part to

amend his Complaint would be futile. See Collins v. Wal-Mart, Inc., 245 F.R.D. 503, 507 (D. Kan.

2007) (“court may deny a motion to amend as futile if the proposed amendment would not

withstand a motion to dismiss or if it fails to state a claim upon which relief may be granted”).

Any purported injury that Plaintiff suffered would have been alleged in the Complaint if it existed,
                                                 15
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 16 of 17




and Plaintiff should not be given a second chance to plead around his inability to allege Article III

standing. Moreover, the plain language of the documents attached to the Complaint controvert

Plaintiff’s claims, and no amount of artful pleading or amended allegations will change the

language contained in those documents. There is no reason to give Plaintiff a second bite at the

apple here.

                                         CONCLUSION

       For all of the foregoing reasons, and for the reasons set forth in CLC’s Motion and its

Memorandum in Support of its Motion, CLC respectfully requests that the Court dismiss Plaintiff’s

Complaint in its entirety and with prejudice, and grant such further relief as the Court deems just

and proper under the circumstances.

 Dated: June 21, 2019                                 Respectfully submitted,

                                                      CREDIT LAW CENTER, LLC a/k/a
                                                      THOMAS ANDREW ADDLEMAN
                                                      LLC, d/b/a CREDIT LAW CENTER,
 Timothy A. Hudson, pro hac vice                      and THOMAS ADDLEMAN
 Jordan E. Wilkow, pro hac vice
 TABET DIVITO & ROTHSTEIN LLC                         By:       /s/ Timothy A. Hudson
 209 S. LaSalle St., 7th Floor                                   One of Their Attorneys
 Chicago, IL 60604
 Tel: (312) 762-9450                                  By:       /s/ Chad C. Beaver
 Fax: (312) 762-9451                                             One of Their Attorneys
 thudson@tdrlawfirm.com
 jwilkow@tdrlawfirm.com
 Attorneys for Defendants

 Chad C. Beaver, KS Bar No. 21280
 BEAVER LAW FIRM, LLC
 1600 Genessee Street, Suite 920
 Kansas City, Missouri 64102
 Tel: (816) 579-1800
 Fax: (816) 817-0540
 cbeaver@beaver-law.com
 Attorney for Defendants



                                                 16
     Case 2:19-cv-02147-JWL-JPO Document 27 Filed 06/21/19 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I certify that today I electronically filed the foregoing DEFENDANTS’ REPLY IN

SUPPORT OF THEIR RULE 12(b)(1) AND 12(b)(6) MOTION TO DISMISS PLAINTIFF’S

CLASS ACTION COMPLAINT WITH PREJUDICE with the Clerk of the Court for the

District of Kansas using the CM/ECF system. Counsel of record for all parties will be served by

the CM/ECF system.

 Dated: June 21, 2019

                                                By:         /s/ Chad C. Beaver




                                              17
